DETAILED ACTION
This Office action is in response to the amendment filed on 07/21/2021. Claims 1, 3, 5, 9-12, 14, 15, 17, 18, 22-25, and 27-38 are pending. Claim 5 has been amended. Claims 34-38 have been added. 

The previous 35 USC 112 rejection of claim 5 is withdrawn in light of Applicant’s amendment of said claim. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 37, line 2: insert --between-- after “footprint that is”
Claim 38, line 2: insert --between-- after “footprint that is”

Allowable Subject Matter
Claims 1, 3, 5, 9-12, 14, 15, 17, 18, 22-25, and 27-38 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further consideration of the applicant's arguments, amendments, and the prior art of record, the claims are deemed unobvious and allowable, as one of ordinary skill in the art would .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633